Wallace, C. J.,
concurring:
The term “personal property,” as employed in the revenue act of May 17, 1861, is therein declared to embrace “the capital stock of all corporations.” (Sec. 5.) Under the provisions of section thirteen of the same act it is made the duty of the county assessor to ascertain all personal property in his county subject to taxation, the names of the persons who are owners thereof, and, after estimating its cash value to list and assess such personal property to the person owning it, or having its possession, charge or control. In this case an assessment was made against the National Gold Bank of D. 0. Mills & Go., on account of its capital stock, and as being the owners thereof.
It appears that the bank is incorporated, having a capital of $300,000, its entire capital stock, all duly issued and in the hands of shareholders, consisting of 3,000 shares of the par value of $100 per share.. That the bank, under the circumstances, is not the owner of the issued capital stock is plain, and there is no pretense that it had the possession, charge or control of the stock. An assessment to the bank of the capital stock under such circumstances is not authorized by the revenue act of 1861.
I therefore concur that the judgment be reversed and cause remanded with directions to render judgment for the defendant.